In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1517 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JAMES HERBERT WHITE, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 15 CR 00026‐1 — Elaine E. Bucklo, Judge. 
                      ____________________ 

     ARGUED AUGUST 8, 2017 — DECIDED AUGUST 22, 2017 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  EASTERBROOK, 
Circuit Judges. 
    BAUER, Circuit Judge. While on supervised release follow‐
ing  his  conviction  for  failing  to  register  as  a  sex  offender, 
James  White  pleaded  guilty  to  new  state  charges  of  credit‐
card fraud and theft. The district court, in response, revoked 
White’s  supervised  release  and  ordered  him  reimprisoned 
for  20  months—less  than  what  is  recommended  in  the  sen‐
tencing  guidelines.  White  argues  that  this  term  of  reimpris‐
2                                                        No. 17‐1517 

onment is plainly unreasonable because, he says, the prose‐
cutor and probation officer made inaccurate statements dur‐
ing the revocation hearing. We acknowledge that the proba‐
tion  officer  conducted  himself  inappropriately,  but  we  are 
not persuaded that his misguided advocacy affected the out‐
come of the proceeding. White’s new prison term is reasona‐
ble, and we thus affirm the judgment. 
                           I. Background 

    In  2002,  White  was  convicted  in  the  Circuit  Court  of 
Cook County, Illinois, of battery and sexual exploitation of a 
minor.  As  a  result,  he  was  required  to  register  as  a  sex  of‐
fender for 10 years. But in 2009 he failed to update his regis‐
tration  to  reflect  that  he  was  “habitually  living”  in 
Des Moines,  Iowa,  and  in  2011  he  was  charged  in  federal 
court  with  failing  to  register  as  a  sex  offender,  18  U.S.C. 
§ 2250.  White  pleaded  guilty  and  was  sentenced  to 
30 months’  imprisonment  and  5 years’  supervised  release. 
While on supervised release, he was to refrain from commit‐
ting additional crimes, obtain his probation officer’s approv‐
al before leaving the judicial district, and participate in sex‐
offender  evaluation  and  treatment  if  directed  by  the  proba‐
tion officer.  
    After  White  was  released  from  prison,  the  government 
moved  to  modify  his  conditions  of  supervision  to  require 
that  he  submit  to  a  psychiatric  evaluation  and  take  pre‐
scribed  medications.  Underlying  this  request  was  a  report 
from  White’s  probation  officer  explaining  that  White  had 
“demonstrated  difficulty  regulating  his  emotions  and  be‐
came  explosive”  during  a  meeting  with  a  psychosexual‐
treatment  provider.  In  that  written  report  the  probation  of‐
No. 17‐1517                                                         3 

ficer  asserted  that  White  had  “evidenced  similar  behavior 
while  residing  at  the  residential  re‐entry  center,”  where  he 
once  “tossed  a  food  tray  against  a  window.”  The  probation 
officer  wanted  a  psychiatric  evaluation  to  explore  White’s 
impulse‐control issues. 
    The district court granted the motion in part and ordered 
White to submit to a psychiatric evaluation. White complied, 
and the psychiatrist concluded that no psychiatric interven‐
tion was necessary. White then requested that his conditions 
of  supervised  release  be  modified  to  allow  unsupervised 
contact with his grandchildren, and the court obliged. 
    About  three  months  later,  the  government  moved  to  re‐
voke  White’s  supervised  release  based  on  a  second  report 
from  the  probation  officer.  This  new  report  identified  two 
violations  of  White’s  release  conditions:  (1)  commission  of 
new  crimes—theft  and  credit‐card  fraud—and  (2) leaving 
the  district  without  permission  on  two  occasions  when  he 
traveled  to  Iowa.  The  probation  officer  also  noted  an  ongo‐
ing criminal investigation into allegations of robbery and as‐
sault related to White’s time in Iowa. White’s theft and fraud 
crimes, to which he pleaded  guilty in state court, constitute 
Grade B  violations.  See U.S.S.G.  § 7B1.1(a)(2).  The  probation 
officer  calculated  the  policy‐statement  range  to  be  21  to  27 
months  of  custody,  based  on  White’s  category VI  criminal 
history.  By  statute,  however,  the  term  of  reimprisonment 
was capped at 24 months by 18 U.S.C. § 3583(c)(3). The pro‐
bation officer thus recommended 24 months.  
   The  district  court  conducted  a  revocation  hearing  over 
three days. On the first day, the prosecutor asserted that the 
probation  officer’s  recommendation  of  24  months  was  rea‐
sonable and that the term should be imposed consecutively 
4                                                      No. 17‐1517 

to  White’s  6‐year  sentence  on  the  new  state  convictions. 
White,  the  prosecutor  argued,  had  “shown  a  complete  lack 
of respect for the law,” and “from the very beginning … eve‐
rything  was  an  argument.”  “Everything  was  difficult,”  the 
prosecutor  asserted,  and  just  “getting  him  to  submit  to  a 
psychological  evaluation  was  difficult.”  Defense  counsel 
disagreed  that  White  had  shown  extreme  disrespect  for  the 
law;  rather,  counsel  asserted,  White’s  conviction  for  failing 
to register as a sex offender had occurred after he had faith‐
fully  registered  for  nine  years  and  then,  during  the  tenth 
year,  took  a  week‐long  trip  to  Iowa  and  failed  to  register. 
The prosecutor countered that she found “it hard to believe 
that a federal judge imposed a 30‐month sentence of impris‐
onment  followed  by  60  months  of  supervised  release  based 
on nine years of perfect registration” followed by one failure 
to  register  during  a  temporary  trip  to  another  state.  White 
himself stated that he had  registered for nine years.  But his 
timeline does not add up: he was convicted of sexual exploi‐
tation of a minor in 2002 and first failed to register just seven 
years  later,  in  2009,  although  he  was  not  indicted  for  that 
crime until  2011. Neither  party introduced evidence to sub‐
stantiate  its  version  of  events,  and  the  presentence  report 
from the 2011 prosecution is not part of the record. 
   The district court then asked about the underlying crime 
that required White to register as a sex offender beginning in 
2002.  White  himself  answered,  “Consensual  sex  with  a  mi‐
nor.”  Hearing  this,  the  probation  officer  interrupted  and, 
without being invited by the judge or prosecutor, challenged 
White’s  statement:  “There  is  no  consensual  sex  with  a  mi‐
nor. … You can’t consent legally. It’s a crime.” After a terse 
exchange between the probation officer and defense counsel, 
No. 17‐1517                                                        5 

the court ended the debate by stating, “That’s not something 
that’s, I think, ever in any way before me … .”  
   There also was disagreement about the age of the victim 
of White’s sex offense: the prosecutor said 13; White said 16. 
Again, neither party supported its position with evidence.  
    As for the prosecutor’s assertion that “everything was an 
argument”  with  White,  defense  counsel  responded  that 
White had been entitled to object to proposed modifications 
of the terms of supervised release. More importantly, coun‐
sel explained, White had submitted to the psychological ex‐
amination  when  it  was  ordered,  and  the  psychiatrist  con‐
cluded  that  treatment  or  other  intervention  was  not  war‐
ranted.  
    During  allocution  White  apologized  for  committing  the 
2002 crime and for failing to register, but he went on to say 
that the “failure to register and the credit card case” were the 
“only trouble” he’d been in since 2002. And, White asserted, 
he had committed the credit‐card crime because he was hav‐
ing  trouble  regaining  his  disability  benefits  and  wanted  to 
contribute financially to his family. He explained that, due to 
restrictions on where he could live, he was unable to reside 
with  family.  But,  White  continued,  he  felt  obligated  to  sup‐
port  his  wife,  children,  and  grandchildren,  which  he  could 
not do on $200 per month in food stamps. So he used fraud‐
ulently obtained credit cards to gain cash to pay for housing 
and other bills.  
   When  the  district  court  asked  that  “somebody”  supply 
details  about  the  credit‐card  case,  the  probation  officer 
jumped  in  and  explained  that  White  had  used  counterfeit 
government credit cards to purchase gas. (White later elabo‐
6                                                        No. 17‐1517 

rated that he had used the cards to buy gas for others, who 
would  then  give  him  cash.)  Even  as  the  prosecutor  tried  to 
address the court, the probation officer didn’t yield:  
     Your Honor, I mean, the—if I may, the fact of the mat‐
     ter  is  this:  You  know,  from  a  behavioral  perspective, 
     Mr.  White  has  a  severe  anti‐social  personality  disor‐
     der.  He  is  sociopathic.  There  is  no—I’m  a  licensed 
     clinical  social  worker.  I’ve  been  a  mental  health  pro‐
     fessional  for  almost 20 years  now.  I’ve  been working 
     in this job for 19 years, supervising cases like this. It’s 
     not  often  that  we  see  people  of  a  sociopathic  nature 
     such as Mr. White. It is what it is. It is what it is. And 
     he  needs  to  be  punished.  And  the  community  needs 
     to  be  protected  from  the  danger  that  he  poses.  He 
     committed  a  crime  while  he  was  on  supervision. 
     There  is  allegations  that  he  has  committed  other 
     crimes  while  he  is  on  supervision.  There  is  an  active 
     warrant in the state of Iowa for a robbery that he may 
     have  committed.  So—and—that’s  the—that’s  the 
     main  issue.  We’re  not  talking  about  somebody  that 
     will benefit from supervision. We’re not talking about 
     somebody  that  will  benefit  from  treatment  services. 
     We’re  talking  about  a  person  who  has  a  very  severe 
     predilection  to  predatory  behavior;  whether  it  be  fi‐
     nancial, physical, whatever it may be.  
In  response,  defense  counsel  pointed  out  that,  contrary  to 
the  probation  officer’s  appraisal,  the  psychiatrist  had  con‐
cluded  that  psychiatric  intervention  wasn’t  necessary.  The 
probation  officer,  without  waiting  for  the  prosecutor  to 
speak,  retorted  that  anti‐social,  sociopathic  individuals  are 
No. 17‐1517                                                           7 

“not amenable to treatment” and that “therapeutic interven‐
tions are not clinically indicated.” 
    The  district  court  concluded  that  20  months’  reimpris‐
onment, consecutive to White’s state sentence, would be ap‐
propriate.  The  court  opined  that  White  was  minimizing  his 
fraud crime, and that there should be punishment specific to 
that  violation  of  supervised  release.  The  court  went  on  to 
explain  that  it  would  not  impose  a  term  of  supervised  re‐
lease:  
   [I]t  certainly  doesn’t  sound  like  you’re  amenable  to 
   any supervised release. Based on the admissions and 
   what  I’m  hearing  here  about—from  you,  I  am  going 
   to,  indeed,  revoke  your  supervised  release,  and  I’m 
   going  to  sentence  you  to  20  months  consecutive  sen‐
   tence in the Bureau of Prison. And that will not be fol‐
   lowed by any supervised release. There is no point to 
   it. So that will end it.  
Judgment  was  not  entered  that  day,  however,  because  the 
parties  were  unsure  whether  White  was  entitled  to  credit 
toward his federal term for time served in the Cook County 
jail  on  a  federal  detainer.  The  court  directed  the  parties  to 
return after investigating this question.  
   The  parties  appeared  twice  more  before  judgment  was 
entered. On February 22, 2017, the lawyers represented that 
White wasn’t entitled to credit because his time spent in the 
Cook County jail already had been credited against his state 
sentence  for  the  credit‐card  fraud.  The  district  judge  then 
asked the lawyers whether she needed to do anything more 
before entering judgment. The prosecutor suggested that the 
8                                                          No. 17‐1517 

court  specifically  tie  the  term  of  reimprisonment  to  the  fac‐
tors listed in 18 U.S.C. § 3553(a). The judge then stated: 
     Okay. Well, I certainly did talk  about the  nature and 
     circumstances  of  the  offense.  We  spent  quite  a  bit  of 
     time on that. And I think the history and characteris‐
     tics  of  Mr.  White.  I  specifically  declined  to  enter  any 
     supervised  release  following  his  re‐incarceration  be‐
     cause  it’s,  I  found,  and  do  find,  that  he  wasn’t  com‐
     plying with the conditions of supervised release, and 
     it seemed to be really no point to it. The serious crime 
     is,  on  which  I’m  basing  the  sentence,  is  that  he  com‐
     mitted  credit  card  fraud  while  he  was  on  supervised 
     release.  
After defense counsel interjected that the court had not spe‐
cifically  discussed  the  need  for  the  term  of  reimprisonment 
to  run  consecutively  to,  rather  than  concurrently  with, 
White’s state sentence, the court said it needed more time to 
review the record and again continued the hearing.  
    When  the  parties  returned  for  the  second  time,  the  dis‐
trict court mostly reiterated its reasons for revoking White’s 
supervised  release  and  imposing  20  months’  reimprison‐
ment.  The  court  referenced  White’s  possession  of  govern‐
ment credit cards and repeated fraudulent use of them, and 
noted that White had minimized the seriousness of his crim‐
inal  conduct.  Next,  the  judge  discussed  “the  need  for  the 
sentence  to  reflect  the  seriousness  of  the  offense,  promote 
respect  for  the  law  and  provide  just  punishment,”  stating 
that  White  “had  already  received  a  sentence  from  the  state 
court, but that really wouldn’t at all take into account the vi‐
olation of supervised release.”  
No. 17‐1517                                                           9 

   The district judge went on to explain her decision not to 
impose  a  period  of  supervised  release,  stating  that  supervi‐
sion  had  “certainly  caused  Mr.  White  …  a  lot  of  trouble.” 
The judge also alluded to the probation officer’s comments: 
   [I]t  was  also  clear  that  the  probation  officer  did  not 
   want  him  to  have  further  supervised  release  because 
   it became clear, at least in the probation officer’s view, 
   which  seemed  to  be—I  found  was  substantiated  by 
   Mr.  White’s  conduct  that,  which  is  not  supervisable. 
   And is not—is not, in other words, is not amenable to 
   supervision.  
The  court  then  entered  a  judgment  finding  that  White  had 
violated  his  conditions  of  supervised  release  in  two  ways: 
committing  another  crime  and  traveling  outside  the  district 
without permission.  
                           II. Discussion 

    On  appeal,  White  argues  that  his  below‐guidelines  term 
of  20 months,  to  run  consecutively  to  his  state  sentence,  is 
plainly unreasonable. This contention goes nowhere; on ap‐
pellate review a below‐guidelines term is presumed reason‐
able, United States v. Mbaye, 827 F.3d 617, 622 (7th Cir. 2016), 
and White has not offered any reason to disregard that pre‐
sumption.  
    Rather, the crux of White’s argument is that the prosecu‐
tor  and  probation  officer  injected  unreliable  and  inaccurate 
information.  This  contention  sounds  in  due  process  rather 
than substantive unreasonableness. See United States v. Chat‐
man, 805 F.3d 840, 843–44 (7th Cir. 2015). Defendants have a 
due process right to be sentenced on the basis of accurate in‐
formation.  See  id.;  United  States  v.  Mejia,  859  F.3d  475,  478 
10                                                     No. 17‐1517 

(7th Cir. 2017). White gives examples of statements from the 
prosecutor  or  probation  officer  that,  he  says,  are  inaccurate 
or unreliable. In particular, he asserts that (1) the prosecutor, 
without  any  evidence,  challenged  his  version  of  the  facts 
underlying  both  his  state  sex  offense  and  his  conviction  for 
failing to register, (2) the prosecutor misrepresented that the 
district  court  had  modified  White’s  release  conditions  to  al‐
low him to live with his family, when actually the court had 
done  no  more  than  permit  unsupervised  visits  with  his 
grandchildren, (3) the prosecutor and probation officer both 
alluded  to  nonexistent  violations  of  supervised  release  and 
exaggerated in stating that White had continuously failed to 
follow the law, and (4) the probation officer launched a “vi‐
cious personal attack” on White that was unprofessional and 
turned  the  judge  against  him.  White  further  contends  that 
these  statements  prompted  the  judge  to  impose  a  longer 
prison  term  on  the  belief  that  he  wouldn’t  be  amenable  to 
supervision.  
    Most  of  the  alleged  inaccuracies  are  inconsequential,  so 
we  do  not  discuss  them.  But  we are  troubled  by  the  proba‐
tion  officer’s  inflammatory  and  unprofessional  statements, 
which far exceed the bounds of the probation officer’s role as 
a  neutral  information  gatherer.  See United  States  v.  Peterson, 
711  F.3d  770,  778–79  (7th  Cir.  2013)  (explaining  that  proba‐
tion officers do not have an adversarial role and should not 
be allowed to be perceived as “surrogate prosecutors”). The 
probation  officer  insisted  that  he  is  qualified  to  know  that 
White “has a severe anti‐social personality disorder,” that he 
“is  sociopathic,”  and  that  “the  community  needs  to  be  pro‐
tected  from  the  danger  that  he  poses.”  And  the  probation 
officer—again citing his own opinion about his professional 
qualifications—further insisted that White would not benefit 
No. 17‐1517                                                         11 

from  supervision,  and  “has  a  very  severe  predilection  to 
predatory behavior.”  
    As  an  arm  of  the  court,  a  probation  officer  is  not  sup‐
posed  to  take  an  adversarial  role  in  a  sentencing  or  revoca‐
tion  hearing,  Peterson,  711  F.3d  at  778,  and  that’s  just  what 
the  probation  officer  did  here.  Moreover,  despite  his  self‐
proclaimed  expertise,  the  probation  officer’s  perspective 
finds  scant  support  in  the  record.  Indeed,  the  government 
wisely  refrains  from  defending  the  probation  officer’s  con‐
duct  or  contesting  White’s  argument  that  the  probation  of‐
ficer’s accusations lack factual support, instead arguing that 
the  district  court  did  not  rely  on  the  probation  officer’s  in‐
flammatory statements. 

    While the probation officer had reported one instance of 
White losing his temper at the halfway house and throwing 
a  food  tray,  the  only  psychiatric  evaluation  in  the  record—
from  a  psychiatrist—concluded  that  clinical  intervention 
wasn’t necessary. At the time of sentencing, the only violent 
crimes  that  White  had  been  convicted  of  committing  in  the 
previous  fifteen  years  were  the  2002  battery  and  sex  of‐
fense—the  details  of  which  are  not  in  the  record.  And 
White’s  only  convictions  during  the  intervening  years  were 
for  not  registering  as  a  sex  offender  and  credit‐card  fraud. 
These acts, while criminal, do not justify condemning White 
as  a  dangerous  sociopath.  And  if  there  are  other  facts  to 
support  the  probation  officer’s  assessment,  they  were  not 
presented to the district judge. 

   Still, the probation officer’s tirade, while wildly inappro‐
priate, did not constitute “misinformation of a constitutional 
magnitude.”  See United  States  v.  Tucker,  404  U.S.  443,  447 
12                                                        No. 17‐1517 

(1972).  The  district  court  explained  the  need  for  a  consecu‐
tive prison term, without further post‐incarceration supervi‐
sion, to specifically address White’s poor adaption to super‐
vision.  That  term—which  is  less  than  what  the  Sentencing 
Commission and the probation officer had recommended—is 
wholly justified by the record before the district judge.  

    One final note: At oral argument, the government asked 
us  to  modify  the  judgment  to  reflect  that  the  district  court 
only  found  one  violation  of  supervised  release  rather  than 
two. This request is well taken. The district court’s judgment 
lists  two  violations,  but  during  the  revocation  proceedings 
the  court  repeatedly  had  said  it  was  concerned  only  with 
White’s  violation  of  the  condition  forbidding  new  criminal 
conduct. The court did not find that White had violated the 
condition  of  release  restricting  his  travel  out  of  the  judicial 
district. 

                            III. Conclusion 

   The  judgment  is  MODIFIED  to  strike  the  finding  that 
White  violated  the  conditions  of  his  supervised  release  by 
leaving  the  judicial  district  without  permission.  In  all  other 
respects, the judgment is AFFIRMED.